163 Ga. App. 88 (1982)
293 S.E.2d 876
DAISS et al.
v.
WOODBURY.
63875.
Court of Appeals of Georgia.
Decided July 14, 1982.
Fred Clark, for appellants.
Clyde M. Thompson, for appellee.
McMURRAY, Presiding Judge.
This is an action for damages arising from an alleged assault and battery upon the plaintiff by the defendants. On the trial of the case the jury returned a verdict in favor of the plaintiff and against the defendants in the sum of $21,000 punitive damages and $1,600 attorney fees, "and no recovery for pain and suffering." The trial court's judgment followed the verdict and defendants appeal. Held:
Although defendants have raised 19 enumerations of error alleging various errors of law during the progress of the case sub judice, we find that a single issue is dispositive of this appeal. As recently stated by this court in Wade v. Culpepper, 158 Ga. App. 303, 305 (279 SE2d 748), punitive damages are not recoverable when there is no entitlement to compensatory ("actual") damages. "The award of punitive damages and attorney fees, in the absence of any finding of actual damages, is improper as a matter of law . . . [i]t follows that all of that part of the verdict finding liability . . . is void. A judgment based on such a verdict will be set aside." Wade v. Culpepper, 158 Ga. App. 303, 305, supra.
Judgment reversed. Banke and Birdsong, JJ., concur.